DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Examiner acknowledges Applicant’s cooperation in correcting errors in the specification in the amendment filed Aug. 15, 2022.  The amendment to the specification has been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to the claims filed Aug. 15, 2022 is sufficient for the Examiner to withdraw the rejection of claims 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the lack of clarity of the term “578”.  However, there is a new grounds of rejection for claim 19
Claim 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends from claim 12, and claim 12 recites in the preamble a method of forming at least one glass container and claim 19 recites forming a glass article, with the forming step positively recited in claim 19, it is unclear to the Examiner if the glass article is required to be at least one glass container.  Please clarify claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12-17, 19-20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) in view of Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury).
Regarding claims 1-2,4-5, 9, 12-13, and 15-16, Kobayashi (Col. 4, lines 49-55) discloses a method of glass formation with batch fining agents combined with dissolved water in a glass making process.  Kobayashi discloses in the glass making process there is heating of the glass melt via oxygen combustion of hydrogen or hydrocarbon by submerged combustion and discloses (Col. 11, lines 26-34) heating with oxygen based (e.g. oxygen enriched air containing 30 to 100% O2) combustion by submerged combustion (beneath the surface) of the glass melt at least in the melting zone 5 of glass furnace 1 (Fig. 6).
Kobayashi (Col. 5, lines 26-37) discloses glass melt formed from a batch of glass forming materials (corresponding to a vitrifiable feed material).  Kobayashi (Col. 6, lines 45-50 and Col. 7, lines 41-50) further discloses glass batch samples prepared for the glass making process, such as flint bottle glass (corresponding to a flint glass – claimed in claim 1) comprising in weight percent SiO2: 71 to 74%, Na2O+K2O: 12 to 15%, CaO+MgO: 10 to 14%, and Al2O3: 0.7 to 3% and in Table I discloses another batch composition representative of flint bottle glasses (corresponding to a flint glass – claimed in claim 1 and a soda-lime-silica flint glass – claimed in claim 12).  Further, the composition in Table I, significantly provides for overlapping SiO2, Na2O and CaO compositions claimed in claim 9.

    PNG
    media_image1.png
    194
    441
    media_image1.png
    Greyscale

Kobayashi further discloses batch materials mixed in a crucible and within 50 minutes heated up to 1250 degrees C to form molten glass and a gas mixture introduced to the furnace bubbled up through the melt for 30 minutes followed by heating the glass melt up to 1450 degrees C within 20 minutes followed by fining.  The melt temperatures of 1250 and 1450 degrees C, are within Applicant’s claimed range of maintaining the glass melt between 1200 to 1500 degrees C.  
Kobayashi fails to disclose specific details of the submerged combustion, including introducing a vitrifiable feed material into a glass melt contained within a submerged combustion melter (SCM) comprising one or more submerged burners discharging combustion products and the oxygen-to-fuel ratio.  However, Faulkinbury (Fig. 1, [0001]-[0002] and [0083]) discloses submerged combustion melting of glass-forming materials and a submerged combustion melter (SCM) employed to melt glass batch,  the SCM 100 comprising a feedstock inlet 10 for feeding particulate feedstock into the melter and discloses submerged combustion burners 26, 28, 30 and a melter exit 14.  Faulkinbury ([0106]) further discloses the total quantities of fuel and oxidant used by the submerged burners that the flow of oxygen may range from about 0.9 to about 1.2 of the theoretical stoichiometric flow rate of oxygen necessary to obtain complete combustion of the fuel flow.  Both Kobayashi and Faulkinbury discuss melting with submerged combustion.  Faulkinbury is used to teach prior art known methods involved with submerged combustion.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, in the method of Kobayashi for submerged combustion of the flint glass comprising introducing vitrifiable feed material into a glass melt contained within a SCM comprising one or more submerged burners discharging combustion products from the one or more submerged burners into the glass melt and the one or more submerged combustion burners combusting a combustible gas mixture that ranges from 0.9 to 1.2 of the theoretical stoichiometric range in order to obtain complete combustion of the fuel flow.  This oxygen range provides for an overlapping range of from stoichiometry to 30% excess oxygen relative to stoichiometry, as claimed in claim 1, and wherein the oxygen-to-fuel ration ranges from 15% excess oxygen relative to stoichiometry to 25% excess oxygen relative to stoichiometry, as claimed in claims 2 and 13.  The combination of Kobayashi and Faulkinbury is merely a combination of prior art elements according to known methods of submerged combustion melting to yield predictable results.  
Kobayashi fails to disclose a residence time of the glass melt between 1 hour and 10 hours.  However, as stated above, Kobayashi discloses the batch materials placed in a crucible and heated within 50 minutes up to 1250 degrees C, followed by bubbling gas through the melt for 30 minutes and heated up to 1450 degrees C for 20 minutes prior to fining.  Further, Faulkinbury ([0003] and [0006]) discloses residence time of the material being melted in the SCM is critical to achieving good quality product and residence time is required for homogeneous melting of raw materials.  Therefore, based on the teachings of Kobayashi and Faulkinbury, it would be obvious to a person having ordinary skill in the art, in the SCM process of Kobayashi in view of Faulkinbury, the vitrifiable material must maintain a residence time in the melter required to melt the batch material, a residence time for bubbling gas (30 minutes) to expose the material to dissolved water, and a residence time to increase temperature and hold the glass melt prior to fining (20 minutes).  With the residence time for bubbling gas of 30 minutes and holding the glass melt prior to fining of 20 minutes and residence time required for heating the glass batch material, it would be obvious to a person having ordinary skill in the art, maintaining a residence time of about 1 hour, which is close to the lower end of Applicant’s claimed range between 1 hour and 10 hours, and further that the residence time is a result effective variable that affects melting homogeneity of raw materials.  Further, since the residence time affects the melting homogeneity, it would be obvious to optimize the residence time and through routine optimization, obtain a residence time ranging from 2 hours to 4 hours, as claimed in claim 4 and 15 to affect melting homogeneity.
As discussed above, Kobayashi discloses flint molten glass from a submerged combustion melter and fining of the molten glass, but fails to disclose details of discharging including the claimed throughput rate.  However, since Kobayashi discloses the flint molten glass is flint bottle glass and discloses a melter exit, it would be obvious to a person having ordinary skill in the art there discharging flint molten glass from the submerged combustion melter at a specific throughput rate.  While the specific throughput rate is not disclosed, the Examiner interprets the throughput rate as representing a size/capacity of the melter, and it would be obvious to a person having ordinary skill in the art, to provide for the appropriate size of the submerged combustion melter to discharge flint molten glass/flint foamy molten glass at an appropriate throughput rate, such as the claimed 2 tons/day/m2 to 25 tons/ day/m2, as claimed in claims 1 and 12 and 6 tons/day/m2 to 12 tons/ day/m2, as claimed in claim 5 and 16.
Regarding claims 3, 6, 14, and 17, as discussed in the rejection of claims 1 and 12 above, Kobayashi in view of Faulkinbury provides for an overlapping range of the claimed oxygen-to-fuel ratio ranging from 0.9 to 1.2 of the theoretical stoichiometric range.  This oxygen range provides for an overlapping range of the oxygen-to-fuel ratio ranges from 15% excess oxygen relative to stoichiometry to 25% excess oxygen relative to stoichiometry, as claimed in claims 6 and 17.  Further, as discussed in the rejection of claims 1 and 12 above, the glass melt has a temperature of 1250 degrees C and is then heated to 1450 degrees C, it would be obvious to a person having ordinary skill in the art, during the heating up to 1450 degrees C, the temperature of the glass melt had a temperature ranging from greater than 1250 degrees C up to 1450 degrees C, which provides for the glass melt having a temperature at some point during the heating from 1250 degrees C to 1450 degrees C ranging from 1330 degrees C to 1380 degrees C, as claimed in claims 3, 6, 14, and 17.
Regarding claims 8 and 19, as discussed in the rejection of claims 1 and 12 above, Kobayashi discloses flint bottle glass and a composition representative of a flint glass bottle with the claimed soda-lime-silica glass composition in claim 12.  Since Kobayashi discloses the glass is a flint bottle glass having a soda-lime-silica glass composition, it would be obvious to a person having ordinary skill in the art, the method further comprising forming at least one flint glass bottle (corresponding to a glass article) from the flint molten glass.  Further, as discussed in the rejection of claims 1 and 12 above, Kobayashi discloses the glass is a flint bottle glass having a soda-lime-silica glass composition.  The soda-lime glass composition of Kobayashi (Table 1) has compositions significantly overlap Applicant’s claimed compositions.  Therefore, it would be obvious to a person having ordinary skill in the art, the glass article from the flint molten glass meets the claimed flint glass specifications of the claimed dominant wavelength that lies between 572 nm and 578 nm, a brightness above 50%, and a purity below 16%, as claimed.  
Regarding claims 10 and 20, as discussed in the rejection of claims 1 and 12 above, Kobayashi discloses flint bottle glass and a composition representative of a flint glass bottle with the claimed soda-lime-silica glass composition in claim 12.  Since Kobayashi discloses the glass is a flint bottle glass having a soda-lime-silica glass composition, it would be obvious to a person having ordinary skill in the art, the method further comprising forming at least one flint glass bottle (corresponding to a glass container) from the flint molten glass that is discharged from the submerged combustion melter.  
Regarding claim 25, Kobayashi (Col. 4, lines 49-55) discloses a method of glass formation with batch fining agents combined with dissolved water in a glass making process.  Kobayashi discloses in the glass making process there is heating of the glass melt via oxygen combustion of hydrogen or hydrocarbon by submerged combustion and discloses (Col. 11, lines 26-34) heating with oxygen based (e.g. oxygen enriched air containing 30 to 100% O2) combustion by submerged combustion (beneath the surface) of the glass melt at least in the melting zone 5 of glass furnace 1 (Fig. 6).
Kobayashi (Col. 5, lines 26-37) discloses glass melt formed from a batch of glass forming materials (corresponding to a vitrifiable feed material).  Kobayashi (Col. 6, lines 45-50 and Col. 7, lines 41-50) further discloses glass batch samples prepared for the glass making process, such as flint bottle glass (corresponding to a flint glass – claimed in claim 1) comprising in weight percent SiO2: 71 to 74%, Na2O+K2O: 12 to 15%, CaO+MgO: 10 to 14%, and Al2O3: 0.7 to 3% and in Table I discloses another batch composition representative of flint bottle glasses (corresponding to a flint glass – claimed in claim 1 and a soda-lime-silica flint glass – claimed in claim 12).  Further, the composition in Table I, significantly provides for overlapping SiO2, Na2O and CaO compositions as disclosed by Applicant (see pg. 14 Table 1 of Applicant’s specification).

    PNG
    media_image1.png
    194
    441
    media_image1.png
    Greyscale

Kobayashi further discloses batch materials mixed in a crucible and within 50 minutes heated up to 1250 degrees C to form molten glass and a gas mixture introduced to the furnace bubbled up through the melt for 30 minutes followed by heating the glass melt up to 1450 degrees C within 20 minutes followed by fining.  The melt temperatures of 1250 and 1450 degrees C, are within Applicant’s claimed range of maintaining the glass melt between 1200 to 1500 degrees C.  
Kobayashi fails to disclose specific details of the submerged combustion, including introducing a vitrifiable feed material into a glass melt contained within a submerged combustion melter (SCM) comprising one or more submerged burners discharging combustion products and the oxygen-to-fuel ratio.  However, Faulkinbury (Fig. 1, [0001]-[0002] and [0083]) discloses submerged combustion melting of glass-forming materials and a submerged combustion melter (SCM) employed to melt glass batch,  the SCM 100 comprising a feedstock inlet 10 for feeding particulate feedstock into the melter and discloses submerged combustion burners 26, 28, 30 and a melter exit 14.  Faulkinbury ([0106]) further discloses the total quantities of fuel and oxidant used by the submerged burners that the flow of oxygen may range from about 0.9 to about 1.2 of the theoretical stoichiometric flow rate of oxygen necessary to obtain complete combustion of the fuel flow.  Both Kobayashi and Faulkinbury discuss melting with submerged combustion.  Faulkinbury is used to teach prior art known methods involved with submerged combustion.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, in the method of Kobayashi for submerged combustion of the flint glass comprising introducing vitrifiable feed material into a glass melt contained within a SCM comprising one or more submerged burners discharging combustion products from the one or more submerged burners into the glass melt and the one or more submerged combustion burners combusting a combustible gas mixture that ranges from 0.9 to 1.2 of the theoretical stoichiometric range in order to obtain complete combustion of the fuel flow.  This oxygen range provides for an overlapping range of from stoichiometry to 30% excess oxygen relative to stoichiometry, as claimed in claim 25.  The combination of Kobayashi and Faulkinbury is merely a combination of prior art elements according to known methods of submerged combustion melting to yield predictable results.  
Kobayashi fails to disclose a residence time of the glass melt between 1 hour and 10 hours.  However, as stated above, Kobayashi discloses the batch materials placed in a crucible and heated within 50 minutes up to 1250 degrees C, followed by bubbling gas through the melt for 30 minutes and heated up to 1450 degrees C for 20 minutes prior to fining.  Further, Faulkinbury ([0003] and [0006]) discloses residence time of the material being melted in the SCM is critical to achieving good quality product and residence time is required for homogeneous melting of raw materials.  Therefore, based on the teachings of Kobayashi and Faulkinbury, it would be obvious to a person having ordinary skill in the art, in the SCM process of Kobayashi in view of Faulkinbury, the vitrifiable material must maintain a residence time in the melter required to melt the batch material, a residence time for bubbling gas (30 minutes) to expose the material to dissolved water, and a residence time to increase temperature and hold the glass melt prior to fining (20 minutes).  With the residence time for bubbling gas of 30 minutes and holding the glass melt prior to fining of 20 minutes and residence time required for heating the glass batch material, it would be obvious to a person having ordinary skill in the art, maintaining a residence time of about 1 hour, which is close to the lower end of Applicant’s claimed range between 1 hour and 10 hours, and further that the residence time is a result effective variable that affects melting homogeneity of raw materials.  Further, since the residence time affects the melting homogeneity, it would be obvious to optimize the residence time and through routine optimization, obtain a residence time ranging from 1 to 10 hours to affect melting homogeneity.
As discussed above, Kobayashi discloses flint molten glass from a submerged combustion melter and fining of the molten glass (i.e. foamy flint molten glass), but fails to disclose details of discharging including the claimed throughput rate.  However, since Kobayashi discloses the flint molten glass is flint bottle glass and discloses a melter exit, it would be obvious to a person having ordinary skill in the art there discharging flint molten glass from the submerged combustion melter at a specific throughput rate.  While the specific throughput rate is not disclosed, the Examiner interprets the throughput rate as representing a size/capacity of the melter, and it would be obvious to a person having ordinary skill in the art, to provide for the appropriate size of the submerged combustion melter to discharge flint molten glass at an appropriate throughput rate, such as the claimed 2 tons/day/m2 to 25 tons/ day/m2, as claimed in claim 25.
As discussed above, Kobayashi discloses flint bottle glass and a composition representative of a flint glass bottle with the claimed soda-lime-silica glass composition disclosed by Applicant (See pg. 14 Table 1 of Applicant’s specification) .  Since Kobayashi discloses the glass is a flint bottle glass having a soda-lime-silica glass composition with compositional ranges within Applicant’s claimed range, it would be obvious to a person having ordinary skill in the art, the method further comprising forming at least one flint glass bottle (corresponding to a glass container) from the flint molten glass.  Further, as discussed above, Kobayashi discloses the glass is a flint bottle glass having a soda-lime-silica glass composition.  The soda-lime glass composition of Kobayashi (Table 1) has compositions significantly overlapping Applicant’s compositions.  Therefore, it would be obvious to a person having ordinary skill in the art, the glass article from the flint molten glass meets the claimed flint glass specifications of the claimed dominant wavelength that lies between 572 nm and 578 nm, a brightness above 50%, and a purity below 16%, as claimed.
Claims 3, 6, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) in view of Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury) as applied to claims 1 and 12 above, and further in view of Charbonneau et al. (US 2016/0075586 – hereinafter Charbonneau).  
Regarding claims 3, 6, 14, and 17, as discussed in the rejection of claims 1 and 12 above, Kobayashi in view of Faulkinbury provides for an overlapping range of the claimed oxygen-to-fuel ratio ranging from 0.9 to 1.2 of the theoretical stoichiometric range.  This oxygen range provides for an overlapping range of the oxygen-to-fuel ratio ranges from 15% excess oxygen relative to stoichiometry to 25% excess oxygen relative to stoichiometry, as claimed in claims 6 and 17.  Further, as discussed in the rejection of claims 1 and 12 above, the glass melt has a temperature of 1250 degrees C and is then heated to 1450 degrees C, it would be obvious to a person having ordinary skill in the art, during the heating up to 1450 degrees C, the temperature of the glass melt had a temperature ranging from greater than 1250 degrees C up to 1450 degrees C, which provides for the glass melt having a temperature at some point during the heating from 1250 degrees C to 1450 degrees C ranging from 1330 degrees C to 1380 degrees C, as claimed in claims 3, 6, 14, and 17.  Alternatively, if it is interpreted, the heating up step does not provide enough specificity for the glass melt ranges from 1330 degrees C to 1380 degrees C, Charbonneau ([0064]) discloses typical melt temperatures for a soda-lime type glass may range from 1275 degrees C to 1330 degrees C.  As discussed in the rejection of claims 1 and 12 above, Kobayashi discloses a soda-lime type flint glass and Charbonneau discloses a melt temperature for a soda-lime type glass ranging from 1275 degrees C to 1330 degrees C, therefore it would be obvious to a person having ordinary skill in the art a glass melt temperature ranging from 1275 to 1330 degrees C in the method of Kobayashi.  
Claims 7, 18, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) in view of Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury) as applied to claims 1 and 12 above, and further in view of Wang et al. (US 2019/0284076 -hereinafter Wang).
Regarding claims 7 and 18, as discussed in the rejection of claims 1 and 12 above, Kobayashi discloses a soda-lime flint glass melted with submerged combustion melting, but fails to disclose the density of the flint molten glass discharged from the submerged combustion melter.  However, Wang ([0034]-[0037]) discloses a soda-lime glass feedstock fed into a submerged combustion (SC) melter and discloses discharging from the SC melter into a refining chamber.  Wang discloses the glass at the entrance of the refining chamber having a density ranging from 0.7 gm/cm3 to 1.0 gm/cm3.  Both Wang and Kobayashi disclose melting with submerged combustion a soda-lime type glass.  Therefore, based on the additional teachings of submerged combustion of a soda lime type glass by Wang, it would be obvious to a person having ordinary skill in the art, in submerged combustion of a soda lime type flint glass to perform the submerged combustion and discharge the glass into a refiner having a density ranging from 0.7 gm/cm3 to 1.0 gm/cm3, which overlaps Applicant’s claimed range in claims 7 and 18.  
Regarding claims 22 and 24, in addition to the rejection of claims 1 and 12 above, Kobayashi (Col. 1, lines 13-17 and Col. 2, lines 3-12) discloses in a generalized process for the production of glass, glass forming materials include recycled glass (i.e. cullet) and discloses for flint bottle glass a large fraction of the charge materials consists of cullet.  Therefore based on the additional teachings of Kobayashi, it would be obvious to a person having ordinary skill in the art, the vitrifiable feed materials  include cullet.  Kobayashi fails to disclosed details of the amount of cullet.  However, Wang ([0034]) discloses the glass feedstock charged into the SC melter is a material or mixture of materials from which the final glass cab be obtained upon melting.  For example, if soda-lime silica glass is being made, the glass feedstock may be a physical mixture of virgin raw materials and cullet (i.e. recycled glass) and discloses the glass feedstock may include up to 80 wt% cullet.  Both Wang and Kobayashi disclose soda-lime silica glass and cullet, it would be obvious to a person having ordinary skill in the art, in the method of Kobayashi in view of Faulkinbury, the glass feedstock may be a physical mixture of virgin raw materials and cullet and the glass feedstock may include up to 80 wt% of cullet.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) in view of Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury) as applied to claims 1, 10, and 12 above, and further in view of Wang et al. (US 2019/0284076 -hereinafter Wang), Matesa (US 4,780,121), Wang (US 2019/0284079A1 – hereinafter Pub’079), and Takahashi et al. (US 2019/0084861 – hereinafter Takahashi).
Regarding claim 11, Kobayashi in view of Faulkinbury fails to disclose the refining temperature, density, and thermally conditioning, and delivering of a molten glass gob.  However, Wang ([0035]) further discloses the refined molten glass can achieve densities ranging from 2.3 gm/cm3 to 2.5 gm/cm3, but fails to disclose the refining temperature and the thermal conditioning temperature.  However, Matesa (Col. 6, lines 19-31) discloses melting and refining a soda lime glass and discloses to assure adequate melting and refining the temperature ranges from 1370 to 1540 degrees C and Pub’079 ([0004]) discloses silica based glasses, such as a soda-lime silica glass for manufacturing glass containers and other articles and ([0036]) following refining cooling the glass through a forehearth (i.e. conditioning) until the molten glass reaches a temperature suitable for forming ranging from 1000 to 1100 degrees C.  Additionally, Takahashi (Figures and abstract) a method for making a glass container comprising introducing a gob of molten glass into a glass container forming machine and forming a glass container from the molten glass gob.  Therefore, based on the additional teachings of Matesa, Wang, and Takahashi, it would be obvious to a person having ordinary skill in the art, refining the flint molten glass at temperatures ranging from 1370 degrees C to 1540 degrees C, which overlaps Applicant’s claimed range, thermally conditioning the refined molten glass to obtained a conditioned molten glass at a suitable temperature for forming ranging from 1000 to 1100 degrees C, which overlaps Applicant’s claimed range, and the step of delivering a molten glass gob of the conditioned molten glass into a glass container forming machine and forming a glass container from the molten glass gob.
Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) in view of Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury) as applied to claims 1 and 12 above, and further evidenced by Vempati et al. (US 2021/0246061).
Regarding claims 21 and 23, as discussed in the rejection of claims 1 and 12 above, Kobayashi (Table I) discloses another batch composition representative of flint bottle glasses (corresponding to a flint glass – claimed in claim 1 and a soda-lime-silica flint glass – claimed in claim 12).  

    PNG
    media_image1.png
    194
    441
    media_image1.png
    Greyscale

While Kobayashi fails to disclose the redox value of the flint molten glass discharged (i.e. flint foamy molten glass), since it is disclosed as a flint glass produced by submerged combustion that requires refining and the submerged combustion of Kobayashi in view of Faulkinbury provides for an oxygen flow range including excess oxygen, it would be obvious to a person having ordinary skill in the art, the discharged flint bottle molten glass of Kobayashi in view of Faulkinbury provides for the flint foamy molten glass discharged from the submerged combustion melter having a redox value of 0.4 or less.  Further, the provision of a flint foamy molten glass discharged having the claimed redox value of 0.4 or less is evidenced by Vempati, which states ([0010]) to ensure that flint glass is produced, the glass melt includes total iron less than 0.06 wt% expressed as Fe2O3 and a redox ratio between 0.1 and 0.4.  As discussed above, Kobayashi discloses the composition as a flint bottle glass having Fe2O3 of 0.03 wt%, which is less than 0.06 wt%.  
Claims 1-2, 4-5, 7-10, 12-13, 15-16, 18-20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284076 – hereinafter Wang) in view of Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) and Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury).
Regarding claims 1-2, 4-5, 9-10, 12-13, 15-16, and 20, Wang (Figs. 1-4 and [0033]-[0037] discloses feeding glass feedstock 78 (corresponding to vitrifiable feed material) charged into a submerged combustion (SC) melter including submerged combustion burners 68 discharging a mixture of fuel and oxidant (corresponding to a combustible gas mixture of fuel and oxygen) directly into the glass melt.  Wang discloses discharging of foamy molten glass from the melter for refining to produce a finished glass article, such as a glass container, as claimed in claims 10 and 20.  Wang ([0034] further discloses an example of the feedstock for a soda-lime silica glass fed into the melter and ([0004]) discloses soda-lime silica glass for a container where the molten glass bath is maintained at a temperature of about 1450 degrees C and ([0007]) further discloses in a SC melter the residence time of the molten glass may be as little as three to four hours.  With the disclosure of Wang above, it would be obvious to a person having ordinary skill in the art, for a soda-lime silica glass maintaining a temperature of the glass melt at 1450 degrees C and obvious to try a residence time ranging from three to four hours, followed by discharging the molten glass from the SC melter.  
Wang fails to disclose producing flint glass and discharging flint molten glass from the SC melter.  However, Kobayashi (Col. 5, lines 26-37) discloses glass melt formed from a batch of glass forming materials (corresponding to a vitrifiable feed material).  Kobayashi (Col. 6, lines 45-50 and Col. 7, lines 41-50) further discloses glass batch samples prepared for a glass making process, such as flint bottle glass (corresponding to a flint glass – claimed in claim 1) comprising in weight percent SiO2: 71 to 74%, Na2O+K2O: 12 to 15%, CaO+MgO: 10 to 14%, and Al2O3: 0.7 to 3% and in Table I discloses another batch composition representative of flint bottle glasses (corresponding to a flint glass – claimed in claim 1 and a soda-lime-silica flint glass – claimed in claim 12).  Further, the composition in Table I provides for SiO2, Na2O and CaO within the weight% claimed in claim 9 and provides for SiO2, Na2O, CaO, and Al2O3 within the weight% claimed in claim 12.

    PNG
    media_image1.png
    194
    441
    media_image1.png
    Greyscale

	Both Wang and Kobayashi disclose soda-lime type silica glasses for containers/bottles and melting the glasses in a submerged combustion process.  Due to the similarities in glass composition, specifically a soda-lime silica glass, disclosed by both Wang and Kobayashi, it would be obvious to a person having ordinary skill in the art, the soda-lime-silica flint glass of Kobayashi could be substituted into the soda-lime SC melting and refining process to produce a finished glass article, such as a glass container disclosed by Wang, including maintaining the temperature of the glass melt with the soda-lime-silica flint glass at a temperature of 1450 degrees C and obviousness to try a residence time of three to four hours, as claimed in claims 4 and 15, discharging flint molten glass/flint foamy molten glass from the SC melter, and forming at least one glass container from the soda-lime silica flint glass, as claimed in claims 10 and 20.  
Wang fails to disclose the oxygen-to-fuel ratio of the combustible gas.  However, Faulkinbury (Fig. 1, [0001]-[0002] and [0083]) discloses submerged combustion melting of glass-forming materials and a submerged combustion melter (SCM) employed to melt glass batch, and ([0106]) further discloses the total quantities of fuel and oxidant used by the submerged burners that the flow of oxygen may range from about 0.9 to about 1.2 of the theoretical stoichiometric flow rate of oxygen necessary to obtain complete combustion of the fuel flow.  Both Wang and Faulkinbury disclose submerged combustion melting with fuel and oxygen.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, in the submerged combustion process of Wang the one or more submerged combustion burners combusting a combustible gas mixture with oxygen that ranges from 0.9 to 1.2 of the theoretical stoichiometric range to obtain complete combustion of the fuel.  This oxygen range provides for an overlapping range of from stoichiometry to 30% excess oxygen relative to stoichiometry, as claimed in claim 1, and wherein the oxygen-to-fuel ration ranges from 15% excess oxygen relative to stoichiometry to 25% excess oxygen relative to stoichiometry, as claimed in claims 2 and 13.  
As discussed above, Wang in view of Kobayashi provides for discharging flint molten glass/flint foamy molten glass from the SC melter, but Wang and Kobayashi fail to disclose details of discharging including the claimed throughput rate.  However, since Wang in view of Kobayashi provides for discharging flint molten glass/flint foamy molten glass in a continuous melting process, it would be obvious to a person having ordinary skill in the art, there is discharging of the flint molten glass/flint foamy molten glass from the submerged combustion melter at a specific throughput rate.  While the specific throughput rate is not disclosed, the Examiner interprets the claimed throughput rate as representing a size/capacity of the melter, and it would be obvious to a person having ordinary skill in the art, to provide for the appropriate size of the submerged combustion melter to discharge flint molten glass/flint foamy molten glass at an appropriate throughput rate, such as the claimed 2 tons/day/m2 to 25 tons/ day/m2, as claimed in claims 1 and 12, and 6 tons/day/m2 to 12 tons/ day/m2, as claimed in claim 5 and 16.1
Regarding claims 7 and 18, as discussed in the rejection of claims 1 and 12 above, Wang discloses a soda-lime glass feedstock fed into a submerged combustion (SC) melter and discloses discharging from the SC melter into a refining chamber.  Wang ([0034]-[0037]) further discloses the glass at the entrance of the refining chamber having a density ranging from 0.7 gm/cm3 to 1.0 gm/cm3.  Both Wang and Kobayashi disclose melting with submerged combustion a soda-lime type glass.  Therefore, based on the additional teachings of submerged combustion of a soda lime type glass by Wang, it would be obvious to a person having ordinary skill in the art, in submerged combustion of the soda lime type flint glass process of Wang in view of Kobayashi discharged glass from the SC melter into a refiner having a density ranging from 0.7 gm/cm3 to 1.0 gm/cm3, which overlaps Applicant’s claimed range in claims 7 and 18.  
Regarding claims 8 and 19, as discussed in the rejection of claims 1 and 12 above, Wang in view of Kobayashi discloses flint bottle glass and a composition representative of a flint glass bottle with a claimed soda-lime-silica glass providing for SiO2, Na2O, CaO, and Al2O3 within the weight% claimed in claim 12 and Wang discloses discharging of foamy molten glass from the melter for refining to produce a finished glass article, such as a glass container, as claimed in claims 10 and 20.  The soda-lime glass composition of Wang in view of Kobayashi (Table 1) has compositions within the weight% claimed by Applicant.  Therefore, it would be obvious to a person having ordinary skill in the art, the glass article from the flint molten glass of Wang in view of Kobayashi meets the claimed flint glass specifications of the claimed dominant wavelength that lies between 572 nm and 578 nm, a brightness above 50%, and a purity below 16%, as claimed.  
Regarding claims 22 and 24, in addition to the rejection of claims 1 and 12 above, Wang ([0034]) further discloses the glass feedstock charged into the SC melter is a material or mixture of materials from which the final glass cab be obtained upon melting.  For example, if soda-lime silica glass is being made, the glass feedstock may be a physical mixture of virgin raw materials and cullet (i.e. recycled glass) and discloses the glass feedstock may include up to 80 wt% cullet.  Further, Kobayashi (Col. 1, lines 13-17 and Col. 2, lines 3-12) discloses in a generalized process for the production of glass, glass forming materials include recycled glass (i.e. cullet) and discloses for flint bottle glass a large fraction of the charge materials consists of cullet.  Both Wang and Kobayashi disclose soda-lime silica glass and cullet, it would be obvious to a person having ordinary skill in the art, in the method of Wang in view of Kobayashi, the glass feedstock may be a physical mixture of virgin raw materials and cullet and the glass feedstock may include up to 80 wt% of cullet.
Claims 3, 6, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284076 – hereinafter Wang) in view of Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) and Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury). as applied to claims 1 and 12 above, and further in view of Itoh et al. (US 2010/0251772 – hereinafter Itoh).
Regarding claims 3, 6, 14, and 17, as discussed in the rejection of claims 1 and 12 above, Wang in view of Faulkinbury provides for an overlapping range of the claimed oxygen-to-fuel ratio ranging from 0.9 to 1.2 of the theoretical stoichiometric range.  This oxygen range provides for an overlapping range of the oxygen-to-fuel ratio ranges from 15% excess oxygen relative to stoichiometry to 25% excess oxygen relative to stoichiometry, as claimed in claims 6 and 17.  Wang fails to disclose the temperature of the glass melt ranges from 1330 degrees C to 1380 degrees C.  However, Itoh ([0077]) discloses soda-lime glass melting and a temperature of molten glass flowing from the melting tank can range from 1200 to 1600 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, alternative melting temperatures ranging from 1200-1600 degrees C in the melting of a soda-lime glass, which includes temperatures in Applicant’s claimed temperature range of 1330 degrees C to 1380 degrees C, as claimed in claims 3, 6, 14, and 17.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284076 – hereinafter Wang) in view of Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) and Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury) as applied to claims 1, 10, and 12 above, and further in view of Matesa (US 4,780,121), Wang (US 2019/0284079A1 – hereinafter Pub’079), and Takahashi et al. (US 2019/0084861 – hereinafter Takahashi).
Regarding claim 11, as discussed in the rejection of claims 1 and 10 above, Wang discloses discharging of foamy molten glass from the melter for refining to produce a finished glass article, such as a glass container, as claimed in claims 10 and 20.  Wang ([0035]) further discloses the refined molten glass can achieve densities ranging from 2.3 gm/cm3 to 2.5 gm/cm3, but fails to disclose the refining temperature and the thermal conditioning temperature, and the delivering of a molten glass gob step.   However, Matesa (Col. 6, lines 19-31) discloses melting and refining a soda lime glass and discloses to assure adequate melting and refining the temperature ranges from 1370 to 1540 degrees C and Pub’079 ([0004]) discloses silica based glasses, such as a soda-lime silica glass for manufacturing glass containers and other articles and ([0036]) following refining cooling the glass through a forehearth (i.e. conditioning) until the molten glass reaches a temperature suitable for forming ranging from 1000 to 1100 degrees C.  Additionally, Takahashi (Figures and abstract) a method for making a glass container comprising introducing a gob of molten glass into a glass container forming machine and forming a glass container from the molten glass gob.  Therefore, based on the additional teachings of Matesa, Wang, and Takahashi, it would be obvious to a person having ordinary skill in the art, refining the flint molten glass at temperatures ranging from 1370 degrees C to 1540 degrees C, which overlaps Applicant’s claimed range, thermally conditioning the refined molten glass to obtained a conditioned molten glass at a suitable temperature for forming ranging from 1000 to 1100 degrees C, which overlaps Applicant’s claimed range, and the step of delivering a molten glass gob of the conditioned molten glass into a glass container forming machine and forming a glass container from the molten glass gob.   
Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284076 – hereinafter Wang) in view of Kobayashi et al. (US 5,922,097 – hereinafter Kobayashi) and Faulkinbury et al. (US 2018/0105446 – hereinafter Faulkinbury) as applied to claims 1 and 12 above, and further evidenced by Vempati et al. (US 2021/0246061).
Regarding claims 21 and 23, as discussed in the rejection of claims 1 and 12 above, Wang in view of Kobayashi and Faulkinbury provides for the substitution of the SC melting and refining of the soda lime silica glass of Wang with the soda-lime-silica flint glass of Kobayashi to produce a finished glass article, such as a glass container disclosed by Wang.  As discussed in the rejection of claim 1 above, Kobayashi (Table I) discloses another batch composition representative of flint bottle glasses (corresponding to a flint glass – claimed in claim 1 and a soda-lime-silica flint glass – claimed in claim 12).  

    PNG
    media_image1.png
    194
    441
    media_image1.png
    Greyscale

While Kobayashi fails to disclose the redox value of the flint molten glass discharged (i.e. flint foamy molten glass), since it is disclosed as a flint glass produced by submerged combustion that requires refining and the submerged combustion of Kobayashi in view of Faulkinbury provides for an oxygen flow range including excess oxygen, it would be obvious to a person having ordinary skill in the art, the discharged flint bottle molten glass of Kobayashi in view of Faulkinbury provides for the flint foamy molten glass discharged from the submerged combustion melter having a redox value of 0.4 or less.  Further, the provision of a flint foamy molten glass discharged by Wang in view of Kobayashi and Faulkinbury having the claimed redox value of 0.4 or less is evidenced by Vempati, which states ([0010]) to ensure that flint glass is produced, the glass melt includes total iron less than 0.06 wt% expressed as Fe2O3 and a redox ratio between 0.1 and 0.4.  As discussed above, Wang in view of Kobayashi provides for the composition as a flint bottle glass having Fe2O3 of 0.03 wt%, which is less than 0.06 wt%.  
Response to Arguments
Applicant's arguments filed Aug. 15, 2022 against Kobayashi in view of Faulkinbury and Wang in view Kobayashi and Faulkinbury have been fully considered but they are not persuasive.
Applicant argues one of the cited references, when considered together as a whole, suggest that the particular melter parameters recited in independent claims 1 and 12 may be controlled in combination to help produce flint molten glass.  
Applicant argues Kobayashi and Faulkinbury fail to disclose the combined use of the melter parameters recited in claims 1 and 12—i.e, oxygen to fuel ratio of combustible gas mixture fed to submerged combustion burners, temperature of the glass melt, residence time of the glass melt, and the specific throughput rate of glass—during the production of flint molten glass.  Applicant argues simply picking three or four claimed parameters from isolated portions of Kobayashi and Faulkinbury, several of which have nothing to do with submerged combustion melting, and further contending that a fourth melter parameter is nothing more than an attribute of size/capacity of a submerged combustion melter.  
This argument is not persuasive.  As discussed in the rejection of independent claims 1, 12, and 25, Kobayashi discloses a glass making process for the production of flint bottle glass where there is heating of the glass melt via oxygen combustion of hydrogen or hydrocarbon by submerged combustion and the oxygen based (e.g. oxygen enriched air containing 30 to 100% O2) combustion by submerged combustion (beneath the surface) in a glass furnace.  Also discussed in the rejection of claims 1, 12, and 25 above, Kobayashi discloses a composition of glass similar to the glass composition of Applicant (Table 1).  There is overlapping compositions of SiO2, Na2O and CaO within the weight% claimed in claim 9 and SiO2, Na2O, CaO, and Al2O3 within the weight% claimed in claim 12.  Further, Kobayashi discloses heating temperatures of the melt of 1250 and 1450 degrees C.  The submerged combustion with oxygen of a similar glass composition to the claimed compositions in claim 9 and 12 is not merely picking parameters.  It would be obvious to a person having ordinary skill in the art, the compositions disclosed by Kobayashi to provide for a glass melt includes maintaining a glass melt at temperatures within Applicant’s claimed range.  In the rejections above, the Examiner applied the Faulkinbury reference to further teach aspects of submerged combustion known in the prior art, specifically, introducing vitrifiable feed material into a glass melt contained within a SCM comprising one or more submerged burners discharging combustion products from the one or more submerged burners into the glass melt and the one or more submerged combustion burners combusting a combustible gas mixture that ranges from 0.9 to 1.2 of the theoretical stoichiometric range in order to obtain complete combustion of the fuel flow.  It is clear that both Kobayashi and Faulkinbury discuss melting with submerged combustion.  Faulkinbury is used to teach prior art known methods involved with submerged combustion, such as known prior art method of introducing vitrifiable feed material into a glass melt contained within a SCM, the method of submerged combustion comprising one or more submerged burners discharging combustion products from the one or more submerged burners into the glass melt, and combustible gas mixtures that range from 0.9 to 1.2 of the theoretical stoichiometric range in order to obtain complete combustion of the fuel flow.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, in the method of Kobayashi for submerged combustion of the flint glass comprising introducing vitrifiable feed material into a glass melt contained within a SCM comprising one or more submerged burners discharging combustion products from the one or more submerged burners into the glass melt and the one or more submerged combustion burners combusting a combustible gas mixture that ranges from 0.9 to 1.2 of the theoretical stoichiometric range in order to obtain complete combustion of the fuel flow.  The combination of Kobayashi and Faulkinbury is merely a combination of prior art elements according to known methods of submerged combustion melting to yield predictable results.  
Regarding the additional parameter of the residence time of the glass melt.  The Examiner established in the rejection of claims 1 and 12, Kobayashi teaches the residence time for bubbling gas of 30 minutes and holding the glass melt prior to fining of 20 minutes and residence time required for heating the glass batch material.  Further, the Examiner provided teaching of residence time for materials being melted in an SCM by Faulkinbury.  Faulkinbury ([0003] and [0006]) discloses residence time of the material being melted in the SCM is critical to achieving good quality product and residence time is required for homogeneous melting of raw materials.  
Therefore, it would be obvious to a person having ordinary skill in the art, maintaining a residence time of about 1 hour, which is close to the lower end of Applicant’s claimed range between 1 hour and 10 hours.  Further, since residence time affects the melting homogeneity, it would be obvious to optimize the residence time and through routine optimization, obtain a residence time ranging from 2 hours to 4 hours, as claimed in claim 4 and 15 to affect melting homogeneity.
Applicant then argues Kobayashi nor Faulkinbury appreciates how the combination of the claimed melter parameters can be controlled/adjusted to help specifically produce flint molten glass, and there is certainly no disclosure in Kobayashi or Faulkinbury that ties together the four claimed melter parameters and connects them to the more efficient production of flint molten glass as disclosed in the present application.  
In response to applicant's argument that Kobayashi and Faulkinbury do not tie together the four claimed melter parameters and connects them to the more efficient production of flint molten glass is not persuasive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As stated above, both Kobayashi and Faulkinbury discuss melting with submerged combustion.  Faulkinbury is used to teach prior art known methods involved with submerged combustion and the combination of Kobayashi and Faulkinbury is merely a combination of prior art elements according to known methods of submerged combustion melting to yield predictable results.
In response to applicant's argument that neither Kobayashi and Faulkinbury identifies any connection between the oxygen-to-fuel ratio that ranges from stoichiometry to 30% excess oxygen relative to stoichiometry, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As stated above, both Kobayashi and Faulkinbury discuss melting with submerged combustion.  Faulkinbury is used to teach prior art known methods involved with submerged combustion, such as an oxygen to fuel ratio ranging from 0.9 to 1.2 of the theoretical stoichiometric range, which is within Applicant’s claimed range, in order to obtain complete combustion of the fuel flow and the combination of Kobayashi and Faulkinbury is merely a combination of prior art elements according to known methods of submerged combustion melting to yield predictable results.
Applicant further argues Faulkinbury ([0106]) suggests that the oxygen may be “lean”.  This teaching is tied to whether there is preheating of the feedstock.  Kobayashi does not disclose preheating of the feedstock, and therefore, the Examiner maintains, the teaching of the flow of oxygen ranging from 0.9 to about 1.2 of the theoretical stoichiometric range to obtain complete combustion still applies based on the combination of Kobayashi in view of Faulkinbury as proposed by the Examiner in the rejections above.  
Applicant further argues the heating times of Kobayashi do not apply, since it is a laboratory furnace.  This is not persuasive, a person having ordinary skill in the art would recognize heating can occur by combustion heating, as disclosed by Kobayashi and electrical heating as disclosed by Kobayashi (Col. 4, lines 9-15) and it would be obvious to scale the laboratory furnace heating times as needed/required.  Further, as stated in the rejection, Faulkinbury discloses the residence time is a result effective variable that affects melting homogeneity of raw materials, and therefore, obvious to optimize.  
Applicant further argues that Faulkinbury does not suggest residence time having any effect on flint glass in combination with the other claimed melter parameters.  Applicant appears to be arguing that Faulkinbury is non-analogous art.  In response to applicant's argument that Faulkinbury is nonanalagous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Faulkinbury is in the field of Applicant’s endeavor, specifically submerged combustion melting.  Further, as stated above, both Kobayashi and Faulkinbury discuss melting with submerged combustion.  Faulkinbury is used to teach prior art known methods involved with submerged combustion.  Therefore, Faulkinbury is analogous art.  And further, it would be obvious to a person having ordinary skill in the art, Faulkinbury can be applied to any type of glass in submerged combustion melting.
Applicant argues the discharge rate ranging from 2 tons/day/m2 to 25 tons/day/m2 is not just an attribute or another way of “representing a size/capacity of the melter”.  Applicant states its possible for two melters of the exact same size and construction to operate at different specific throughout put rates, and conversely it is possible for melters of different size and construction to operate at different throughout put rates.  Accordingly, the Examiner has erred in the obviousness rejection of Kobayashi and Faulkinbury.  As stated in the obviousness rejection above, while the specific throughput rate is not disclosed, the Examiner interprets the throughput rate as representing a size/capacity of the melter, and it would be obvious to a person having ordinary skill in the art, to provide for the appropriate size of the submerged combustion melter to discharge flint molten glass at an appropriate throughput rate.  Further, it would be obvious to a person having ordinary skill in the art, a melter capacity includes a range of capacities, and therefore, it is not unique that two melters with the same size and construction could operate at different throughput rates or that two melters with different sizes and construction can operate at the same throughput rate.  Therefore, the Examiner maintains, it would be obvious to a person having ordinary skill in the art, to provide for the appropriate size of the submerged combustion melter to discharge flint molten glass at an appropriate throughput rate, such as the claimed 2 tons/day/m2 to 25 tons/ day/m2, as claimed in claims 1 and 12 and 6 tons/day/m2 to 12 tons/ day/m2, as claimed in claims 5 and 16.  Therefore, the Examiner maintains the rejections of independent claims 1 and 12 and new claim 25.  The rejection of dependent claims 2-6, 8-10, 12-17, and 19-20 over Kobayashi in view of Faulkinbury and dependent claims 3, 6, 7, 11, 14, and 17-18 over Kobayashi in view of Faulkinbury and further in view of Charboneau or Wang and Takashi, hinge upon the arguments against claims 1 and 12 above against Kobayashi in view of Faulkinbury.  Therefore, for the Examiner also maintains the rejection of the dependent claims 2-20.
Applicant argues the rejection of claims 1-2, 4-5, 7-10, 12-13, 15-16, and 18-20 rejected over the combination of Wang’076 in view Kobayashi and Faulkinbury are basically the same ones as presented above except Wang’076 is added here to supposedly teach the residence time and glass melt parameters.  While Kobayashi and Faulkinbury are relied on for the same teachings as before.  Applicant argues the bath temperature taught by Wang and the residence time of Wang.  Applicant then states based on the arguments Wang in view of Kobayashi and Faulkinbury fail to provide for the four melter parameters cited.  
The Examiner disagrees with Applicant’s assessment of the rejection and Applicant’s arguments.  The rejection is clearly based on Wang’076 as the main reference and the obviousness rejection includes the substitution of a similar soda-lime silica glass in the method of Wang with the soda-lime silica flint glass of Kobayashi.  The rejection includes obviousness to try maintaining the temperatures and residence times of the substituted soda-lime silica flint glass of Kobayashi in the SC melting and refining process as disclosed by Wang since the soda-lime flint glass substituted into the method of Wang has compositional similarities.  Therefore, the rejection is not the same rejection.  
The Examiner does apply the teachings of Faulkinbury, specifically oxygen flow ranging from 0.9 to 1.2 of the theoretical stoichiometric range to the submerged process of Wang in view of Kobayashi.    Both Wang and Faulkinbury disclose submerged combustion melting with fuel and oxygen. .  Faulkinbury is used to teach prior art known methods involved with submerged combustion.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, in the method of Wang in view of Kobayashi for submerged combustion of the flint glass comprising introducing vitrifiable feed material into a glass melt contained within a SCM comprising one or more submerged burners discharging combustion products from the one or more submerged burners into the glass melt and the one or more submerged combustion burners combusting a combustible gas mixture that ranges from 0.9 to 1.2 of the theoretical stoichiometric range in order to obtain complete combustion of the fuel flow.  The combination of Wang in view of Kobayashi and Faulkinbury is merely a combination of prior art elements according to known methods of submerged combustion melting to yield predictable results.  
As stated above, Applicant argues the teaching in Wang regarding glass bath temperatures of 1450 degrees C relates to non-agitated glass bath.  This is not persuasive.  Wang clearly teaches soda-lime silica glass for a container where the molten glass bath is maintained at a temperature of about 1450 degrees C.  It would be obvious to a person having ordinary skill in the art, the for a soda-lime silica glass to maintain a molten glass bath whether it was agitated or not at a temperature of about 1450 degrees C (cited parameter), since a person having ordinary skill in the art would recognize the melt temperatures are based on composition.  Further, it would be obvious to try maintaining the method with the substituted soda-lime flint glass, as taught by Wang in view of Kobayashi due to similarities in composition, specifically soda-lime glass.  Wang discloses a soda-lime silica glass being made ([0034]) and clearly discloses residence times in a SC melter ranging from three to four hours (cited parameter).  It would be obvious to try a suggested residence time in a SC melter, as disclosed by Wang.  
The discharge rate rejection with Wang in view of Kobayashi and Faulkinbury is similar to the discharge rate rejection applied over Kobayashi in view of Faulkinbury.  For the same reasons as discussed in the rejection of Kobayashi in view of Faulkinbury, in the rejection of Wang in view of Kobayashi and Faulkinbury, it would be obvious to a person having ordinary skill in the art, to provide for the appropriate size of the submerged combustion melter to discharge flint foamy molten glass at an appropriate throughput rate, such as the claimed 2 tons/day/m2 to 25 tons/ day/m2, as claimed in claims 1 and 12, and 6 tons/day/m2 to 12 tons/ day/m2, as claimed in claim 5 and 16. 
For these reasons above, the Examiner maintains the rejection of claims 1 and 12 with the combination of Wang in view of Kobayashi and Faulkinbury.  Dependent claims 2, 4-5, 9-10, 13, and 15-16, and 20 hinge upon the arguments against claims 1 and 12.  Therefore, the Examiner also maintains the rejection of dependent the remaining dependent claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741